DETAILED ACTION
The present action is in response to the reply filed March 22, 2021. Claims 1-8 have been amended. Claims 9-15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment to the claims filed on March 22, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the claims have not been properly marked up and identified.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Due to the pro se status and to facilitate compact prosecution, the claims will be entered for this action only. In the future, improper claim amendments may be considered non-compliant. It is noted that the marked up copy of the claims strike through all claims and present all new limitations as a new listing after the original claims. This is improper.  A proper marking up of the claims would present claim identifiers of “original”, “previously presented”, or “currently amended” and present the deleted limitations with a strike through and include the cancelled claims with the identifier of “cancelled” and present the added limitations with underlining within the same claim listing, not afterwards. Further, cancelled claims should be indicated in all claim listings in both the marked up and clean copies of the claims to maintain original numbering. In the clean version, the claim listings should also present the status indicators in parentheses of “original”, “previously presented”, or “currently amended” and also include the cancelled claims with the identifier of “cancelled” in the claim listings. If new claims are added in the future, the numbering should continue from cancelled claim 15. Below is an example of how amended claims should be presented, for simplicity the examples will show claims 1 and 2, but similar presentation should be used for all other claims. If the Applicant files an amendment following the present action, the claims should be marked up with respect to the present claims filed March 22, 2021.

1. (currently amended) A covering for an Architectural Opening, comprising of: a suspension rod; a locking pin; a rubber gasket; and a fabricated product serving as a support structure from said suspension rod, further held in place with a locking pin and magnets, defining a first face and a second face, oppositive of the first face; and a singular piece of fabric, at any length, fastened between the first face and second face of said support structure, extending horizontally across said support structure, connected using magnets, traversing in a vertical plane, which is fastened between the first face and second face of another support structure at the bottom of the plane; wherein, said support structure on the bottom of the plane is fastened and held secure.
2. (currently amended) The covering of claim 1, wherein said supporting structure at the top of the vertical plane, fastens said piece of fabric using a rubber gasket and double-sided tape, to hold it in place.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not clear and appear faded; it is unclear what is being shown in the drawings. Applicant is advised to employ the services of a competent patent 
The drawings are objected to because the labeling of the figures are improper. “FIG 1”, “FIG 2”, “FIG 3” and “FIG 4” labels are located outside of boxes, the use of the boxes to surround the drawings should be avoided. Also, the labels “FIG 1A” and “FIG 2A” within boxes adds confusion as to what is designated as FIG 1, FIG 1A, FIG 2, and FIG 2A. It is suggested that the labels for the figure number be presented underneath the respective figure so it is clearly identified.  Also, reference numbers are used but lines to the element to which is directed is not clearly shown in the drawings (for example, “0005” in Figure 3 has no line indicating which element it is directed towards).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “012”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The amendment filed March 22, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended specification refers to “a fabricated product (004)” while it is understood that the original disclosure described what is understood to correspond as element “004” as “wood.” The present amendment refers to the element as a fabricated product and not wood as originally disclosed. The present amendment also describes that the fabricated support structure is of a heavier material or the fabric material is of a heavier weight, this was not disclosed or described in the original specification and is therefore considered new matter; weight and relative weight between elements was not discussed in the original disclosure. The original claims used the term “a high end prefabricated product” but it is understood to be directed to the product as a whole, not the element understood to be a support structure. Page 3 of the amended specification states “the fabric material (005), which extends across the architectural opening, and travels vertically.” There is no mention in the original disclosure of the material traveling vertically. The original disclosure shows that the fabric extends/runs vertically from top to bottom in the drawings, which is not the 
Applicant is required to fully review the specification and cancel the new matter in the reply to this Office Action. Any amendment made to the disclosure must have support in the original disclosure. 
The disclosure is objected to because of the following informalities: The specification mentions “double sided tape (012)” however reference character 012 is not found in any of the drawings.
Appropriate correction is required.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1 recites in line 7 “oppositive.” It is understood to be a typographical error and should read --opposite--.  Claim 5 recites “vertical plain” which should read –vertical plane--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 5 require that the fabric traverse; the originally filed disclosure does not describe a traversing fabric. It is further unclear how it would 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a locking pin” in line 3 and then recites “further held in place with a locking pin and magnets” in lines 5-6. It is unclear if the covering requires an additional locking pin or if line 6 should refer to the locking pin previously recited. Claim 5 similarly recites “a locking pin” and later recites “a locking pin” and it is unclear if the claim should refer to the previously recited locking pin or if there are multiple locking pins required. If claim 1 and 5 require two locking pins, the terms should be clearly distinguished; for example recite, --a first 
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the fabricated product and suspension rod and the first and second face being held together with a locking pin and magnet. Claim 1 requires a rubber gasket but fails to define the structural arrangement and relationship of the elements with the rubber gasket. It appears that the rubber gasket is required for securing the fabric to the support structure. Claim 1 requires “a fabricated product serving as a support structure from said suspension rod, further held in place with a locking pin and magnets, defining a first face and a second face.” The claim does not clearly define the relationship between the fabricated product and suspension rod, the claim recites “serving as a support structure from said suspension rod.” How is it a support structure from the suspension rod, is it connected or hung from the suspension rod? It is unclear what is held in place with a locking pin and magnets; is it the suspension rod, the fabricated product, or the fabricated product to the suspension rod? Further, how are first and second faces defined? It appears from the specification that a first face is a separate element than a second face, but it is not clear in the claim and under broad interpretations, a first and second face can be a front and back face of a single element. The structural requirements and arrangements are not clarified in the claim and the relationship between the components is not clearly defined. The claim also does not clearly define to what structure the “support structure on the bottom of the plane” is fastened and held secure in claims 1 or 5.  Is it to the fabric or to another structure?This should be clearly clarified in the claim. Claim 5 requires “extending and attaching . 
Claim 1 requires a “fabricated product.” It is unclear what defines a fabricated product and what is required of a fabricated product and the metes and bounds of the limitation are not clearly defined since it is can be understood that it is any manufactured product.
Claim 1 requires “a singular piece of fabric, at any length, fastened between the first face and second face of said support structure, extending horizontally across said support structure, connected using magnets, traversing in a vertical plane, which is fastened between the first face and second face of another support structure at the bottom of the plane.” Claim 5 similarly recites “a singular piece of fabric, at any length, fastened between the first face and second face of said support structure at the top of a vertical plane, fastened together using a locking pin and magnets, extending horizontally across said support structure, traversing in a vertical plane, which is then fastened between the first face and second face of another support structure at the bottom the plane, fastened with magnets.” The language of the claims is unclear. What is meant by “at any length?” Is the fabric fastened at any length or does the fabric have any length? The claim refers to “the first face and second face of another support structure” and the reference to “the first face and second face” implies that the faces were previously defined but it appears to be directed to “another support structure” therefore the claim should refer to –a first face and a second face of another support structure-- since it was not previously defined. Further, it is unclear if the magnets are the same magnets previously recited in reference to the 
Claim 1 requires “said support structure on the bottom of the plane is fastened and held secure.” It is not clearly defined to what the support structure is fastened and held secure to and it is unclear how it would be possible in claim 4 for the covering to be free standing if the support structure is fastened and held secure? It is understood that a free standing device is not secured. 
Claims 2 refers to “said supporting structure at the top of the vertical plane”, claims 3 and 4 refers to “said supporting structure at the bottom of the vertical plane” and claim 4 refers to “the bottom support structure.” There is a lack of antecedent basis for the limitations in the claims. The claims depend from claim 1 which recites “a support structure”, “another support structure at the bottom of the plane.” If the applicant intends to refer to the support structure of claim 1, consistent terminology should be maintained. There is also a lack of antecedent basis for a supporting structure at “the top of the vertical plane”, claim 2 depends from claim 1 and claim 1 recites “a support structure from said suspension rod” which was not defined as being at a top of the vertical plane.
Claim 2 and 3 recite “using a rubber gasket.” It is unclear if the same rubber gasket of claim 1 should be referred to or if the claim requires an additional rubber gasket. If an additional rubber gasket is required, the claim should clearly distinguish between the different elements. 
Claim 2-4 recite method steps in a product claim with the language “using”, “by attaching”, “by leaving”, etc. The claims should clearly define what is structurally required by the product, not by a method or process to achieve a result. It is therefore unclear what is required of the claims. 
Claims 4-8 recite limitations regarding being made permanent or permanency; it is not understood how “using its own gravitational weight” provides permanency. It is further unclear 
Independent claim 5 recites “the first face and second face of said support structure.” There is a lack of antecedent basis for the limitations in the claim. Claim 5 is an independent claim and terms introduced for the first time should be provided with the article “a” or “an” and terms referred to that have been previously defined should be referred to with “the” or “said.” Since a first face, second face, and support structure were not previously defined, there is a lack of antecedent basis for the terms. Claim 5 recites “fastening said singular fabric to the support structure.” Since claim 5 defines a support structure at the top of a vertical plane and another support structure at the bottom of the plane, it is unclear which support structure is being referred to in the recitation. Claim 5 further refers to “the first face and second face of another support structure.” There is a lack of antecedent basis for the terms “the first face” and “the second face” since faces of another support structure were not previously defined. Further, as discussed above, the original disclosure fails to provide support for the fabric traversing vertically and means to allow movement. It is best assumed that the fabric extends vertically. It is not understood how it would be possible to move vertically if the bottom is fixed. It is unclear what is required of the claims. The independent claims 1 and 5 should clearly define what is required of the invention.
Claims 6-8 depend from claim 8 and inherit the issues of the rejected claim and are therefore rejected for depending from rejected claim 5.
Claim 6 recites “using a set of inverted suspension rods to fasten it permanently” and claim 7 recites “using a set of truncated suspension rods to fasten it permanently.” It is unclear to what structure the support structure on the bottom of the vertical plane is fastened permanently? It is not clearly defined in the claims. Is it permanently secured to the fabric or to another element?
It is unclear what is required of claim 8, how is it possible for the support structure to be free standing, but fastened for permanency?  As best understood, a free standing structure is not permanent. Further, consistent terminology should be maintained – is “the support structure on the bottom of the vertical plane” the same as “the bottom support structure”? 
In view of the 112 issues discussed, the claims have been examined as best understood. The claims are replete with 112 issues and the examples above are non-limiting examples only. It is advised that the Applicant review the claims carefully to ensure proper antecedent basis for claim terminology and clearly define what is required.
Allowable Subject Matter/Proposed Claim Language
As discussed above claims 1-8 are subjected to 112 rejections and if the Applicant corrects the specification and drawings regarding the new matter issues, the Examiner would like to suggest the following: Although the elements individually are known, to facilitate prosecution, due to the extensive 112 issues and due to the Pro Se status of the case, Examiner suggests the following language for claim 1 to overcome the closest prior art of record, if Applicant agrees:
--1. A covering for an architectural opening, comprising:
a suspension rod, 
a locking pin, 
a rubber gasket,
a support structure, said support structure secured to and suspending from said suspension rod with said locking pin passing through said suspension rod and support member, said support structure having a first piece and a second piece opposite said first piece, said first piece and second piece held together with magnets,
a singular piece of fabric fastened between said first piece and second piece of said support structure via said rubber gasket, said rubber gasket and fabric secured between said first piece and second piece and held together by said magnets, said fabric extending 
a bottom support structure secured at a bottom of the vertical plane of the fabric, said bottom support structure having a bottom first piece and a bottom second piece, said fabric fastened between said bottom first piece and said bottom second piece.--
Although methods are known for manufacturing a covering, to facilitate prosecution, due to the extensive 112 issues and the Pro Se status of the case, Examiner suggests the following language for claim 5 to overcome the closest prior art of record, if Applicant agrees:
--5. A method of manufacturing a covering for an architectural opening, comprising:
extending and attaching a singular piece of fabric horizontally across a support structure at a top of a vertical plane of said fabric, said support structure having a first piece and a second piece,
fastening said fabric to said support structure between said first piece and said second piece using a rubber gasket and double-sided tape held between said first piece and second piece,
fastening and securing said first piece to said second piece together with magnets held between said first and second pieces,
attaching at a bottom of the vertical plane of said fabric to a bottom support structure, said bottom support structure having a bottom first piece and a bottom second piece,
fastening and securing said bottom first piece and said bottom second piece together with bottom magnets held between said bottom first piece and said bottom second piece and securing said bottom of said fabric between said bottom first piece and said bottom second piece, 
mounting and suspending said support structure at the top of the vertical plane to at least one suspension rod secured to an architectural opening, 

fastening and securing said bottom support structure at the bottom of the vertical plane to a structure.--
In the proposed claim language above, the Examiner used the term “first piece”, “second piece”, “bottom first piece” and “bottom second piece” which were not used in the original or amended specifications but has been used above to correspond to elements “A”, “B”, “C”, “D” in the original drawings. The Examiner used the generic term “piece” for simplicity for drafting the proposed claim language, but the Applicant should utilize terms that would be consistent with the specification once the Applicant corrects and amends the disclosure given the issues discussed above. Therefore once amendments to the specification are made, the Applicant should also amend the above proposed claims to be consistent with the language and terminology the Applicant utilizes.
It is also noted that the Applicant should in turn correct claims 2-4 and 6-8 for consistent terminology and address all the 112 issues discussed above. As discussed above, the claims are replete with issues and should be addressed accordingly.
Response to Arguments
Applicant's remarks and arguments filed March 22, 2021 have been fully considered. The amendments to the specification, drawings, and claims have been acknowledged. However, new issues that the amendments have presented have been discussed above.
It is noted that the remarks and arguments fail to discuss the prior art applied in the previous action; it is best understood that the Applicant did not address the art due to the extensive claim amendments. However in the future, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634